DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both cleaning body and cleaner body. Similarly, character “3” identified as suction unit points to different parts as seen in FIG.1 and FIG.2. Figure 7 shows the “stopper 3144” as a separate part adjacent to the cleaning member whereas it is claimed to be in the cleaning member. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Element 2 paragraph 47 line 2 is referred to as ‘a cleaning body’, but also referred to as ‘a cleaner body’ in paragraph 48 line 1.  
Element 314 paragraph 58 line 1 is referred to as ‘a blade assembly’, but also referred to as ‘the rotating blade assembly’ in paragraph 66 lines 1-2.  
Element 31 paragraph 56 line 1 is referred to as ‘a drum assembly’, but also referred to as ‘the rotating brush drum’ in paragraph 111 line 2.  
Element 3114 paragraph 64 line 2 is referred to as ‘a first valley’, but also referred to as ‘the valley’ in paragraph 66 line 3.  
Element 3115 paragraph 67 lines 2-3 is referred to as ‘a pair of circular flanges’, but also referred to as ‘the pair of flanges’ in paragraph 67 line 5.  
Element 3117 paragraph 67 line 6 is referred to as a ‘‘V’-shaped concaved groove part’, but also referred to as ‘the concave groove part’ in paragraph 68 line 1.  
Element 3125 paragraph 70 line 1 is referred to as ‘a pair of circular flanges’, but also referred to as ‘an inner flange’ in paragraph 120 line 3.  
The term ‘pair of circular flanges’ is number as 3115 in paragraph 67 line 3, 3125 in paragraph 70 line 1, and 3135 in paragraph 73 line 1.
The term ‘pair of flanges’ is number as 3115 in paragraph 67 line 5, 3125 in paragraph 70 line 3 and 3135 in paragraph 73 line 3.
The term ‘’V’-shaped concave groove part’ is number as 3117 in paragraph 67 line 4, 3126 in paragraph 70 line 2, and 3136 in paragraph 73 line 2.
The term ‘base part’ is number as 322 in paragraph 77 line 1, 3143 in paragraph 86 line 3, and 4143 in paragraph 126 line 5.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  "a part of the cleaning member" (line 12) should read "a portion of the cleaning member" for clarity, i.e. to help distinguish from the several different parts listed. 
Claims 1- 20 are objected to because of the following informalities:  “wherein:” (with colon) is used in some claims whereas “wherein” is used in other claims please use consistent style throughout the claims.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ a stopper provided in the cleaning member” is unclear as the drawings, specification and dependent claim 15 (lines 13-14)  reference the stopper as being a separate part adjacent to the cleaning member. For purpose of examination, as best understood, “a stopper provided in the clean member” will be construed as being “a stopper provided near the cleaning member”.
Claim 1 recites the limitation " the drum" in line 7 is confusing as to which drum is being reference. There is insufficient antecedent basis for this limitation in the claim, and it is unclear whether “the drum” is referring to the “brush drum” or “cylindrical drum.” For the purposes of examination, as best understood, “the drum” will be construed as being “the cylindrical drum”.
Claim 14 recites “a rotational direction” in line 11 which was already established in claim 1. There is improper antecedent basis for this limitation in the claim. It is unclear whether this is referring to the previously recited rotation direction or another rotational direction. For examination purposes, this limitation has been construed as “the rotational direction” as established in claim 1.
	All remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 11-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita K (JP 11318781-A, translated document JPH1131878A-preview (hereafter ‘NPL’)).
Regarding claim 1, Fujita K teaches: a vacuum cleaner (FIG.16, is a side view of a vacuum cleaner), comprising: a cleaner body (FIG.16, 55) configured to generate a suction force (NPL page 2, paragraph 1, line 1, a suction device for a vacuum); and a suctioner (FIG.3, 1) comprising a brush drum (FIG.3, 13) rotatably provided (NPL page 6 line 13: rotatably provided) on a suction port (FIG.3, 7) configured to suck foreign objects by the suction force (NPL, page 2 lines 15-16, suction for communicating the suction chamber; page 10 lines 12-14, suction tool can perform dust collection), wherein the brush drum (13) comprises: a cylindrical drum (FIG.4,  center of 21, see diagram A: F ), a blade assembly (FIG.6, assembly of substrates 21, peripheral blades 17, and stopper 16) provided on an outer circumferential surface (see diagram A: G; outer surface of the cylindrical drum) of the drum (see diagram A:F; center of 21 the cylindrical drum) and extended along a rotational shaft direction (FIG.5, assembly 21, 17 and 16 extends in a direction from shaft 14 to shaft 20), and a cleaning member (FIG.6, 18) provided on the blade assembly (assembly 21, 17 and 16) and configured to clean dust or foreign objects on a cleaning surface (NPL page 6 line 38), and wherein the blade assembly (assembly 21, 17 and 16) comprises: a cleaning member support part (FIG.6, portion of 21 accommodating base of 18, see diagram A:H) configured to accommodate and support a part (‘portion’ as construed above) of the cleaning member(18) (the base of 18 is shown to support and accommodate the bristle brush in blade assembly 21, 17 and 16), and a stopper (See FIG.6, 16) provided in(‘near’ as construed above) the cleaning member(18) at intervals (FIG.6, 16 is spaced apart from cleaning member 18) and configured to restrict the cleaning member from being deformed (NPL page 13 claim 6 stopper 16 comes into contact with the cleaning member 18 when the brush drum 13 rotates, FIG.6 shows 16 restricting further deformation of 18) in an opposite direction to a rotational direction of the brush drum (See FIG.6, contact direction is opposite the direction of the drum brush rotation as indicated by the exemplary arrow).
Regarding claim 2, Fujita K teaches: the vacuum cleaner (see FIG.16, is a side view of a vacuum cleaner) of claim 1, wherein: the stopper (16) has a support surface (outer surface of 16) configured to face the cleaning member (FIG.6, stopper 16 faces cleaning member 18); and an interval (space between 16 and 18) between the cleaning member (18) and the support surface of the stopper (outer surface of 16) is configured to gradually widen (FIG.6, space between 18 and 16 gradually widens toward the base of 16) in a radial direction (16 extends radially toward the center of 21) of a rotating shaft (FIG. 4, 21 is central between the rotation shafts 20 and 14).
Regarding claim 3, Fujita K teaches: the vacuum cleaner of claim 1, wherein: the blade assembly (assembly 21, 17 and 16)  is configured to spirally extend (FIG.4, shows the blades and cleaner member spirally extended along 21) along the rotational shaft direction (FIG.5, assembly 21, 17 and 16 extends in a direction from shaft 14 to shaft 20), and the blade assembly (assembly 21, 17 and 16)  comprises: a blade support part (FIG.6, base of substrates of 21 see diagram A:I) accommodated and supported in the drum (FIG.6, substrates of 21 are supported in the center of 21), and a base part (FIG.6, substrate of 21, see diagram A:J) configured to: 18DOCKET NO.: SAMS17-90009PATENT extend along a circumferential direction (base parts 21 in diagram A extend along the circumferential direction of the center of 21)  of the drum (center of 21) and the rotational shaft direction (FIG.5, from shaft 14 to shaft 20) from the blade support part (substrates of 21) to contact the outer circumferential surface of the drum (substrates of 21 contact the outer surface of the center of 21), and support the stopper (FIG.6, the stopper 16 is supported by the substrates of 21).
Regarding claim 4, Fujita K teaches: the vacuum cleaner of claim 3, wherein: the brush drum (13) further comprises drum caps (FIG.4, 19 and 15) that are coupled to both end portions (NPL page 6 lines 30-31 is press-fitted and fixed to one end of the substrate 21) of the drum (FIG.5, location of 19, 14), and an end portion of the base part (FIG.5, extended ends of substrates of 21) is provided with an extended support part (extended ends of 21 that met the end caps 19 and 15, NPL page 6, lines 30-31 is press-fitted on the substrate 21) that is supported by the drum cap (end caps 19 and 15 support the substrates 21).
Regarding claim 5, Fujita K teaches: the vacuum cleaner of claim 3, wherein both end portions (See Diagram A at location G) of the base part (substrate of 21) of the blade assembly (assembly 21, 17 and 16) adhere to the outer circumferential surface of the drum (NPL Page 6 line 26; blade assemblies are adhesively fixed).
Regarding claim 6, Fujita K teaches: The vacuum cleaner of claim 3, wherein the base part (FIG.6; substrates of 21) of the blade assembly (assembly 21, 17 and 16) has an arcuate cross section (top of substrate 21 are arcuate) that extends in the circumferential direction of the drum (tops of substrates 21 extends along the circumferential direction of the center of 21).
Regarding claim 11, Fujita K teaches: the vacuum cleaner of claim 1, wherein a height in a radial direction of a rotating shaft (FIG.6, measuring from center of 21, which is central between shafts 19 and 14, outwards towards end of bristles of 18) of the cleaning member (FIG.6 18) is higher (18 height is more than 16) than the stopper (FIG.6, 16).
Regarding claim 12, Fujita K teaches: the vacuum cleaner of claim 1, wherein a length in the rotational shaft direction (FIG.6, tangential line (T1) to an opposite tangential side (T2) of 21 along the direction of the exemplary arrow provides a direction for a length where the outermost tip of the cleaning member 18 is obviously wider than the tip of the stopper 16, see diagram A) of the cleaning member (18) is longer than the stopper (16) (a length across the profile of 18 is longer than a length across the profile of 16 measured in a manner as explain above).
Regarding claim 13, Fujita K teaches: the vacuum cleaner of claim 1, wherein the blade assembly (assembly 21, 17 and 16) further comprises at least one blade spaced apart from the stopper (FIG.6, 17 is spaced apart from 16).
Regarding claim 14, Fujita K teaches: the vacuum cleaner of claim 13, wherein an end portion of the at least one blade (FIG.6, 17) is provided with a protrusion that protrudes in a rotational direction (serrated protrusions at the top of blade 17, diagram A:L) or a reverse direction thereto. 
Regarding claim 15, Fujita K teaches: the vacuum cleaner of claim 1, wherein: the stopper(16) comprises a pair of stoppers spaced apart from each other (FIG.6, stopper 16 is spaced apart from adjacent stopper 16), and the cleaning member is provided between the pair of stoppers (FIG.6, a cleaning member 18 is between two stoppers 16).
Regarding claim 16, Fujita K teaches: the vacuum cleaner of claim 1, wherein: the cleaning member (FIG.6, 18) is provided as a plurality of cleaning members (FIG.5, all cleaning members 18 around the center of 21), and the cleaning member support part (FIG.6, portion of 21 accommodating base of 18, see diagram A:H) is provided as a plurality of cleaning member support parts (all portions of 21 accommodating all  bases of 18) spaced apart from each other in a circumferential direction (base of cleaning member 18 located around the drum 21) to support the plurality of cleaning members (each respective base of cleaning member supports their respective cleaning members 18), respectively.
Regarding claim 17, Fujita K teaches: the vacuum cleaner of claim 16, wherein the plurality of cleaning members (FIG.6, all cleaning members 18 around the center of 21) are a same type of cleaning member (FIG.5, the plurality of cleaning members 18 are all bristle brushes) or are different types of cleaning members.
Claim 18, Fujita K teaches: the vacuum cleaner of claim 17, wherein the plurality of cleaning members (FIG.5, all cleaning members 18 around the center of 21) comprises a cleaning member (18)  that is made of a single material of fabric, rubber, bristle (18 is a bristle brush), carbon, nylon, or silver.
Regarding claim 20, Fujita K teaches: the vacuum cleaner of claim 1, wherein: the cleaning member is provided as a plurality of cleaning members (FIG.6, all cleaning members 18), and the cleaning member support part (base of 18) comprises a plurality of cleaning member passing parts (FIG.6, 76, see NPL page 7 lines 34-35; bristle brush 18 are provided through base member 76) into which the plurality of cleaning members (all cleaning members 18) are inserted (NPL, page 7 lines 34-35; bristle brush are inserted through the base part of 18).  
Diagram A

    PNG
    media_image1.png
    421
    533
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita K (JP 11318781-A, translated document JPH1131878A-preview (hereafter ‘NPL’)) in view of Son et al (US 20080086837 A1).
Regarding claim 7, Fujita K  teaches the vacuum cleaner of claim 3 wherein, the cleaning member support part (FIG.6, portion of 21 accommodating base of 18, see diagram A:H) and the blade assembly (assembly 21, 17 and 16) in the base part  (FIG.6; substrates of 21). However, Fujita K fails to teach a groove part having a reverse T-shaped cross section.
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Son et al. teaches a similar configuration (i.e. a brush drum with cleaning members inserted into a groove, FIG.8). Son et al. continues to teach: comprises a groove part (FIG.6A, 111a) having a "reverse T"-shaped cross section (111a creates a reverse T-shaped cross section) that extends along an extending direction (FIG.8, 111 groove also contains features 111a that extends along an extending direction of the, [0058] lines 1-2)  . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrates of 21 of Fujita K to include the reverse T-shaped cross sectioned groove taught by Son et al., by adjusting the base of the groove (Diagram A:75) of Fujita from a V-shape to a T-shape, since doing so is known in the art of drum brushes for vacuum nozzles and would firmly couple the cleaning member to the drum without coming out therefrom ([0058] lines 15-16 of Son et al.).
Regarding Claim 8, the combination of Fujita K and Son et al. discloses the vacuum cleaner of claim 7, the combination further discloses wherein the stopper (FIG.6, 16 of Fujita K) comprises a locking jaw (section of the base of the stopper 16 that locks the cleaning member 18 of Fujita K, see diagram A:K, K points to a protrusion that directly contacts the cleaning member support part) to which the cleaning member support part (FIG.6, base of cleaning member 18 of Fujita K) is locked in a radial direction of a rotating shaft from the groove part (FIG.6A, reverse T-shape groove firmly couples the cleaning member to the drum, groove shape prevents radial movement [0058] lines 15-16 of Son et al.).
Regarding claim 9, the combination of Fujita K, NPL and Son et al. discloses the vacuum cleaner of claim 7, the combination further discloses wherein the cleaning member comprises: a support part (FIG.6 base of cleaning member 18 of Fujita K) inserted into the groove part (FIG.6A, 111a of Son et al.); and a plurality of hairs (NPL page 6 line 23, bristle brush 18) or filaments supported by the support part (FIG.6, base of cleaning member 18 of Fujita K) and configured to protrude therefrom (NPL page 7 line 34-35; bristle brush 18 are provided through base member of 18).
Regarding claim 10, the combination of Fujita K, NPL and Son et al. discloses the vacuum cleaner of claim 9, the combination further discloses wherein the support part (FIG.6, base of cleaning member 18 of Fujita K) has both end portions (FIG.6, ends of base of cleaning member 18 that contacts substrate 21 of Fujita K, see diagram A:H) in the circumferential direction (FIG.6, extends toward substrates along circumferential direction of Fujita K) that have a thickness thinner than a central portion between the both end portions (FIG.6, the support part is shaped like a T, with thin out edges and a thick middle section of Fujita K).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita K (JP 11318781-A, translated document JPH1131878A-preview (hereafter ‘NPL’)) in view of Carter et al.  (US 20170347848 A1).
Claim 19, Fujita K teaches: the vacuum cleaner of claim 17, wherein the plurality of cleaning members (FIG.5, all cleaning members 18 around the center of 21) comprises a cleaning member (18) that is made of a mixed material of, rubber, bristle (18 is a bristle brush), carbon , or silver. Fujita K does not teach fabric nor nylon as mixed material for the cleaning member. 
In the same field of endeavor, namely rotation brushes for cleaning surfaces, Carter et al. teaches a similar configuration where a roller brush has a plurality of bristle made of different materials. Such as bristle made of nylon (page3, [0038] lines 9-12, the stiff and soft bristles are made of nylon bristles), or fabric (page3, [0038] lines 2, the soft bristles are made of fabric bristles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning member of Fujita K to include a combination of materials of Carter et al. to facilitate capturing of debris (page 3 [0038] line 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Der Marderosian, US 20190298126 A1, teaches a vacuum with all suction requirements, a blade assembly, cleaning member, and brush drum.
Follows, US 20100306957 A1, teaches a vacuum with all suction requirements, a blade assembly, a brush drum, cleaning member, and cleaning member support part.
Eriksson, US 20160073841 A1, teaches a vacuum with all suction requirements, a blade assembly, a drum brush, and a stopper. 
Conrad et al., US 20190298126 A1, teaches a vacuum with all suction requirements, a blade assembly, a drum brush, cleaning members, and stoppers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/Examiner, Art Unit 3723                                                                                                                                                                                                        


/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723